Case: 1:19-cr-00283-PAG Doc #: 10 Filed: 05/13/19 1o0f1. PagelD #: 22

AO 442 (Rew. 1111) Arrest Warrant Fos: Loxsoed 2
UNITED STATES DISTRICT COURT‘

for the

 

Northern District of Ohio

United States of America

 

v. )
e@
j Case No. | @ 19 CR
Toriano A. Leaks, Jr. ) .
)
}
_ cv . )
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED 10 arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested} Toriano A. Leaks, Jr.
who is accused of an offense or violation based on the following document filed with the court:

& indictment  Superseding Indictment ( Information C1 Superseding Information [ Complaint
“1 Probation Violation Petition 7) Supervised Release Violation Petition “VViolation Notice J Order of the Court

This offense is briefly described as follows:

26 USC §§ 5861(d) and 5871, Possession of an Unregistered Firearm.

Date: 05/08/2019

City and state: Cleveland, Ohio ae trate Judgé: -Wilfam H. Baughman, Jr.

Printed name and title

 

 

Return

 

 

This warrant was received on (date) 05/09/ae ig. and the person was arrested on (dates 08 [ 13/ AQb1F

at (city ane state)

 

Date: 06 \3/ JOLY

drre sting officet signature

¢ Sat /ysms

ATF Special Agent Lucas Battani

Printed name and title

 

 
